Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed 01/22/2021, have been fully considered and are persuasive. Applicant argues that Pervan (US 7,568,322) and Takase (JP 3-211047) fail to teach or fairly suggest the instantly claimed invention, particularly wherein during a pressing step a thermosetting resin adheres to outer side surfaces of veneers to form thermosetting resin side borders. Examiner agrees with this assertion. Such side borders are shown in Fig. 5 of the instant application and numbered 15 and 16. While Pervan and Takase combine to teach a similar process to applicant’s, there is no teaching or suggestion in the Pervan and Takase references that thermosetting resin would adhere to outer side surfaces of the veneers to form thermosetting resin side borders as claimed. This feature is absent in the prior art.
Claims 41-42 remain in condition for allowance for the same reasons detailed in the Non-Final Rejection filed 07/30/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARSON GROSS/Primary Examiner, Art Unit 1746